ORDER
PER CURIAM.
Brian Horn appeals the judgment entered on a jury verdict for Barbara True in a personal injury case. The evidence in support of the jury verdict is sufficient. No error of law appears. A written opinion reciting the detailed facts and restating principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(3).